Citation Nr: 1623287	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected cervical spine disability, C5-6 disc bulge. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO continued a 20 percent disabling rating assigned to the service-connected cervical spine disability.  The Veteran appealed this rating action to the Board.

In July 2011 and October 2014, the Board remanded the Veteran's claim for additional development, and the matter has returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further evidentiary development is needed to afford the Veteran every possible consideration.

The issue on appeal is entitlement to an increased disability rating in excess of 20 percent for service-connected cervical spine disability, C5-6 disc bulge.  The Veteran's prevailing diagnosis is degenerative disc disease of the cervical spine.  An additional VA medical opinion is sought to clarify the extent to which the Veteran suffers from neurological impairment as associated with his cervical spine disability, as diagnostic criteria for the spine specifically contemplate higher evaluations based on neurological findings.

The record contains conflicting evidence as to whether the Veteran suffers or has suffered neurological impairment during the pendency of the appeal as due to the cervical spine disability.
In December 2014, a VA examiner found no indication of right or left upper extremity radiculopathy. 

In September 2011, a VA examiner found evidence of right upper extremity radiculopathy, mild.  The examiner noted involvement of upper, middle, and lower radicular groups.   

During a July 2008 VA examination, the Veteran reported experiencing numbness in his right hand and arm.  The examiner found advanced degenerative intervertebral disk disease of the cervical spine with central disk extrusion and nerve root irritation to the right upper extremity.  Neurological examination revealed decreased motor strength in the right upper extremity in addition to spotty hypoalgesia, which did not follow a dermatomal pattern.  However, the examiner reported that there was no evidence of any frank radiculopathy in either upper extremity.

During a June 2007 VA examination, the Veteran reported radiating right shoulder and arm pain.  The examiner diagnosed multiple level disk bulging of the cervical spine with no evidence of cervical radiculopathy.

A March 2007 treatment note of the VAMC in Syracuse documented radiating pain to the right elbow and "peripheral symptoms right arm."

A June 2006 VA examiner stated that pain in the right shoulder is more likely than not due to degenerative changes in the shoulder with a supraspinatus tendinitis and capsulitis.

A September 2005 Syracuse VAMC treatment note reflects the Veteran's complaints of radiating right shoulder pain.  The examiner noted that the cervical MRI shows small pericentral disk protrusion, but found it was not causing myelopathic findings or radicular symptoms, and improved with Depo-Medrol injections, suggesting peripheral symptoms.

The Board finds an additional VA medical opinion necessary to resolve whether the Veteran has suffered neurological impairment during the pendency of the appeal as due to the cervical spine disability, and if so, to relay all diagnoses as to the nervous system and the extent of impairment.

Accordingly, the case is REMANDED for the following action: 

1.  Associate all outstanding VA treatment records with the claims file, to include from the Syracuse, New York VAMC from January 2015 to present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination with an examiner with appropriate expertise to determine the nature and severity of the Veteran's cervical spine disability over the pendency of the appeal period.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.  

By way of diagnostic testing, a complete neurological evaluation is requested.

The examiner is asked to provide the following opinions with supporting rationale: 

A.  Since 2008, is it at least as likely as not that the Veteran's service-connected cervical spine disability has manifested with nerve impairment, namely of the right upper extremity?  

B.  If so, please outline all diagnoses as to the nerves and specify as to if the nerve impairment is severe, moderate or mild.
3.  After the above is complete, readjudicate the Veteran's increased rating claim for cervical spine.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



